YloU. M, &>i$
                                   FILEDtN COURTOr APPEALS
                                    12T Coi*i ofApoeais 3S5i
fat*: &/i<2fatn // J^u5t~
                                                TEXAS
                                      PAW ESTES, CLERK




J_   




amA J« uMttf- stc < ^    Zulus L                                                 G




f i^U- dUdl /huuU- /fat -f&UJL MtpeJf- MU.

   -fit fosJuASHtfu &0' Jtoc$. J- fat- -f/uil^
       fLu- A4uUdcfCf D(1^umJL JL aJt^d

^ PcULt$                              POWER OF ATTORNEY



        I, BRITTNEY MICHELLE BARRETT, do hereby appoint my father, ARTIS
RAY BARRETT, Palestine, Texas, my attorney-in-fact, to act in my name, place
and stead in any way which Imyself could do if Iwere personally present, with
respect to any transaction, whether personal or medical, to any extent which Iam
by law permitted to act through an agent. Ialso appoint my father, ARTIS RAY
BARRETT, Palestine, Texas, the attorney-in-fact for my son, DE'BRAYLAN
RAY THOMPSON.

       Ifurther appoint ARTIS RAY BARRETT my attorney-in-fact and hereby
give him full authority to act on my behalf, to obtain, request, or sign any medical
or legal documents that may be in regard to any of my medical, surgical or
hospital treatment and care that Imay need.
       This Power of Attorney shall not be affected by my subsequent disability
or incompetence.

       To induce any third party to act under this Power of Attorney, Iagree that
any third party receiving an executed copy or facsimile of this Power of Attorney
may act hereunder and that no revocation or termination ofthis Power of
Attorney shall be effective as to any third party unless and until such third party
shall have received actual notice or knowledge of such revocation or termination.
Iand for my heirs, executors, agents, legal representatives and assigns, do
indemnify and hold harmless any such third party from and against any and all
claims that may arise against such third party by reason of such third party
having relied on this Power of Attorney
      Ihereunto signed my name this 28th day of January, 2015.
                                          BRITTNEY         ELLE BARRETT

COUNTY OF SMITH §

STATE OF TEXAS            §



       On this 28th day of January, 2015, before me, personally came,
BRITTNEY MICHELLE BARRETT, to me known, and known to me to be the
individual described herein, and who executed the foregoing, and duly
acknowledged to me that he executed same.




^ /^%vLILUAN CASTLEBERRY DAVtsS
X(COi NOTARY PUBLIC. STATE OF TEXAS ft
SOTJl         MY COMMISSION EXPIRES   6
S^^            OCT. 21,2016           §                                 L^CL*eooc«CHIEFjUSTICE
James T.Worthen                                          ^Vs^—ggg^                                   Clerk

Justices
                                          Twelfth Court of Appeals
Brian Hoyle                                                                                          Chief Staff Attorney
Greg Neeley                                                                                          Margaret Hussey




            Monday, November 09, 2015


            Mr. Michael J. West                                            Bri     MicheUe Barrett
            Assistant District Attorney                                    #02002124
           Tnr^ri ?Urth0USe                                                Lockhart Unit
           Iv^TY 7Sr7O09W                                                  140° MLK MuStrial Blvd-
           *deL^dvia e-mail *
           Mr. James W. Huggler Jr.
           100 East Ferguson
           Suite 805
           Tyler, TX 75702
           * DELIVERED VIA E-MAIL *

           RE:      Case Number:                 12-15-00146-CR
                    Trial Court Case Number:     114-0874-12
           Style:   Brittany Michelle Barrett
                    v.

                    The State of Texas

           The Appellant's Motion for Extension of Time to File Pro Se Brief has this date been received
           and tiled in the above styled and numbered cause.

           Very truly yours,

           PAM ESTES, CLERK


           By:.
               Ashley YouAtj Deputy Clerk




-^^^M;^^^^--^^^                                   Zandt and Wood Counties .
                                            http://www.txcourts.gov/12thcoa.aspx
                                                                                                                    FILE COPY




ChiefJustice
James T.Worthen                                                                                                    Clerk
                                                                                                                   Pam EsteSh

                                           Twelfth Court of Appeals
Justices
Brian Hoyle                                                                                                        Chief Staff Attorney
Greg Neeley                                                                                                        Margaret Hussey




           Wednesday, September 30, 2015


           Mr. Michael J. West                                       Brittany Michelle Barrett
           Assistant DistrictAttorney                                #02002124
           4th Floor, Courthouse                                     Lockhart Unit
           100 North Broadway                                        PO BOX 1170
           Tyler, TX 75702                                           Luflcin, TX 78644
           * DELIVERED VIA E-MAIL *

           Mr. James W. Huggler Jr.
           100 East Ferguson
           Suite 805 .,
           Tyler, TX 75702'
           * DELIVERED VIA E-MAIL *

           RE:      Case Number:                       12-15-00146-CR
                    Trial Court Case Number:           114-0874-12

           Style:   Brittany Michelle Barrett
                    v.

                    The State of Texas

           The waiver by the State of any remaining statutory time in which to file its appellate brief has
           this day been received and filed in the above styled and numbered case.
           Very truly yours,

           PAM ESTES, CLERK


           By;_:
               Ashley YountJ Deputy Clerk